NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



JESUS E. TACORONTE a/k/a JESUS     )
TACORONTE,                         )
                                   )
                                   )
           Appellant,              )
                                   )
v.                                 )             Case No. 2D18-4597
                                   )
CITIGROUP MORTGAGE LOAN TRUST )
INC., ASSET-BACKED PASS-THROUGH )
CERTIFICATES, SERIES 2007-AMC1,    )
U.S. BANK NATIONAL ASSOCIATION, AS )
TRUSTEE; JESUS E. TACORONTE a/k/a )
JESUS TACORONTE, TRUSTEE UNDER )
THE TRUST AGREEMENT DATED THE )
25 DAY OF SEPTEMBER 2012 KNOWN )
AS TRUST NUMBER 12726A; PANTHER )
TRACE HOMEOWNERS' ASSOCIATION, )
INC.; UNKNOWN TENANT IN            )
POSSESSION 1; and UNKNOWN          )
TENANT IN POSSESSION 2,            )
                                   )
           Appellees.              )
___________________________________)

Opinion filed April 24, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Laurel M. Lee, Judge.

Tanner Andrews of Tanner Andrews, P.A.,
DeLand, for Appellant.

Charles P. Gufford and Nicholas J.
Vanhook of McCalla Raymer Liebert
Pierce, LLC, Orlando, for Appellee
Citigroup Mortgage Loan Trust.

No appearance for remaining Appellees.



PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and SALARIO, JJ., Concur.




                                         -2-